
	
		II
		110th CONGRESS
		1st Session
		S. 1107
		IN THE SENATE OF THE UNITED STATES
		
			April 12, 2007
			Mr. Smith (for himself,
			 Mr. Bingaman, Mr. Nelson of Florida, Mrs. Clinton, Ms.
			 Collins, Mrs. Lincoln,
			 Mrs. Boxer, and Mr. Kerry) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to reduce
		  cost-sharing under part D of such title for certain non-institutionalized
		  full-benefit dual eligible individuals.
	
	
		1.Short titleThis Act may be cited as the
			 Home and Community Services Copayment
			 Equity Act of 2007.
		2.Elimination of part D
			 cost-sharing for certain non-Institutionalized full-benefit dual eligible
			 individuals
			(a)In
			 generalSection 1860D–14(a)(1)(D)(i) of the Social Security Act
			 (42 U.S.C. 1395w–114(a)(1)(D)(i)) is amended—
				(1)in the heading,
			 by striking Institutionalized
			 individuals.—In and
			 inserting
					
						Elimination of cost-sharing for certain full-benefit dual eligible
			 individuals.—(I)Institutionalized
				individualsIn
						;
				and
				(2)by adding at the
			 end the following new subclauses:
					
						(II)Certain other
				individualsIn the case of an individual who is a full-benefit
				dual eligible individual and who is a resident of a facility described in
				subclause (III) or who is receiving home and community-based services in a home
				setting provided under a home and community-based waiver approved for the State
				under section 1915 or 1115, the elimination of any beneficiary coinsurance
				described in section 1860D–2(b)(2) (for all amounts through the total amount of
				expenditures at which benefits are available under section
				1860D–2(b)(4)).
						(III)Facility
				describedFor purposes of subclause (II), a facility described in
				this subclause is—
							(aa)an
				assisted living facility or a resident care program facility (as such terms are
				defined by the Secretary);
							(bb)a
				board and care facility (as defined in section 1903(q)(4)(B)); or
							(cc)any other
				facility that is licensed or certified by the State and is determined
				appropriate by the Secretary, such as a community mental health center that
				meets the requirements of section 1913(c) of the Public Health Service Act, a
				psychiatric health facility, a mental health rehabilitation center, and a
				mental retardation developmental disability
				facility.
							.
				(b)Effective
			 dateThe amendments made by subsection (a) shall apply to drugs
			 dispensed on or after the date of enactment of this Act.
			
